—In a comm nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered December 11, 1963, which denied without a hearing his application to vacate a judgment of said court, rendered November 3, 1961 after a jury trial, convicting him of robbery in the first degree, and imposing sentence. The judgment of conviction was previously affirmed by this court (20 A D 2d 722; motion for rearg. den. March 24, 1964; motion for leave to appeal den. July 13, 1964 [Euld, J.] ; cert. den. 380 U. S. 980). Order reversed on the law and the facts, and proceeding remitted to the Supreme Court, Kings County, for the purpose of (a) holding a hearing as to the issues raised by the defendant; and (b) making a determination de novo on the basis of the proof adduced at the hearing. Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.